
	

115 HR 6777 : Settlement Agreement Information Database Act of 2018
U.S. House of Representatives
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6777
		IN THE SENATE OF THE UNITED STATES
		December 3, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend chapter 3 of title 5, United States Code, to require the publication of settlement
			 agreements, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Settlement Agreement Information Database Act of 2018. 2.Information regarding settlement agreements entered into by Federal agencies (a)Requirements for settlement agreementsChapter 3 of title 5, United States Code, is amended by adding at the end the following new section:
				
					307.Information regarding settlement agreements
 (a)DefinitionsIn this section: (1)Local governmentThe term local government has the meaning given that term in section 6501 of title 31.
 (2)Order typeThe term order type means the type of action or instrument used to settle a civil or criminal judicial action. (3)Settlement agreementThe term settlement agreement means a settlement agreement (including a consent decree) that—
 (A)is entered into by an Executive agency; and (B)relates to an alleged violation of Federal civil or criminal law.
 (4)StateThe term State means each of the several States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe.
							(b)Settlement Agreement Information Database
							(1)Executive agency requirement
 (A)In generalSubject to subparagraph (B), the head of each Executive agency shall, in accordance with guidance issued pursuant to paragraph (2), submit the following information to the database established under paragraph (3):
 (i)A list of each settlement agreement, in a categorized and searchable format, entered into by the Executive agency, as a party to a lawsuit, which shall include, for each settlement agreement—
 (I)the order type of the settlement agreement; (II)the date on which the parties entered into the settlement agreement;
 (III)a list of specific violations that specify the basis for the action taken, with a description of the claims each party settled under the settlement agreement;
 (IV)the amount of attorneys’ fees and other litigation costs awarded, if any, including a description of the statutory basis for such an award;
 (V)the amount each party settling a claim under the settlement agreement is obligated to pay under the settlement agreement;
 (VI)the total amount the settling parties are obligated to pay under the settlement agreement; (VII)the amount, if any, the settling party is obligated to pay that is expressly specified under the settlement agreement as a civil or criminal penalty or fine;
 (VIII)any payment made under the settlement agreement, including a description of any payment made to the Federal Government;
 (IX)the projected duration of the settlement agreement, if available; (X)a list of State or local governments that may be directly affected by the terms of the settlement agreement;
 (XI)a brief description of any economic data and methodology used to justify the terms of the settlement agreement;
 (XII)any modifications to the settlement agreement, when applicable; (XIII)notice and comments, when applicable; and
 (XIV)whether the settlement agreement is still under judicial enforcement and any period of time by which the parties agreed to have certain conditions met.
 (ii)A copy of each— (I)settlement agreement entered into by the Executive agency; and
 (II)statement issued under paragraph (4). (B)NondisclosureThe requirement to submit information or a copy of a settlement agreement under subparagraph (A) shall not apply to the extent the information or copy (or portion thereof)—
 (i)is subject to a confidentiality provision that prohibits disclosure of the information or copy (or portion thereof); and
 (ii)would not be disclosed under section 552, if the Executive agency provides a citation to the applicable exemption.
 (C)Clarification of responsible agencyIn a case in which an Executive agency is acting at the request or on behalf of another Executive agency (referred to as the originating agency), the originating agency is responsible for submitting information under subparagraph (A).
 (2)GuidanceThe Director of the Office of Management and Budget shall issue guidance for Executive agencies to implement paragraph (1). Such guidance shall include the following:
 (A)Specific dates by which submissions must be made, not less than twice a year. (B)Data standards, including common data elements and a common, nonproprietary, searchable, machine-readable, platform independent format.
 (C)A requirement that the information and documents required under paragraph (1) are publicly available for a period starting on the date of the settlement through not less than 5 years after the termination of the settlement agreement.
 (3)Establishment of databaseThe Director of the Office of Management and Budget, or the head of an Executive agency designated by the Director, shall establish and maintain a public, searchable, downloadable database for Executive agencies to directly upload and submit the information and documents required under paragraph (1) for immediate publication online.
 (4)Statement of confidentialityIf the head of an Executive agency determines that a confidentiality provision in a settlement agreement, or the sealing of a settlement agreement, is required to protect the public interest of the United States, the head of the Executive agency may except the settlement agreement from the requirement in paragraph (1) and shall issue a written public statement stating why such action is required to protect the public interest of the United States, which shall explain—
 (A)what interests confidentiality protects; and (B)why the interests protected by confidentiality outweigh the public’s interest in knowing about the conduct of the Federal Government and the expenditure of Federal resources.
								.
 (b)Technical and conforming amendmentThe table of sections for chapter 3 of title 5, United States Code, is amended by adding at the end the following new item:
				
					
						307. Information regarding settlement agreements..
 (c)Deadline To establish databaseNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Management and Budget shall issue guidance required by section 307(b)(2) of title 5, United States Code, as added by subsection (a), and establish the settlement agreement information database required by section 307(b)(3) of title 5, United States Code, as added by subsection (a).
 (d)Deadline for first submissionNot later than 90 days after the Director issues guidance under section 307(b)(2) of title 5, United States Code, as added by subsection (a), the head of each Executive agency (as defined in section 105 of title 5, United States Code) shall begin submitting information to the database established under such section 307.
 3.Amendments to the Freedom of Information ActSection 552(a)(2) of title 5, United States Code, is amended— (1)by redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively; and
 (2)by inserting after subparagraph (A) the following new subparagraph:  (B)each settlement agreement (as defined in section 307) entered into by an Executive agency, with redactions for information that the agency may withhold under paragraph (8) and subsections (b) and (c) of this section;.
 4.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to require the disclosure of information or records that any agency may properly withhold from public disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).
 5.Effective date; applicabilityThis Act shall be effective 180 days after the date of the enactment of this Act and shall apply— (1)with respect to any settlement agreement (as such term is defined in section 307 of title 5, United States Code, as added by section 2), entered into on or after the date of the enactment of this Act; and
 (2)to the extent practicable, any such settlement agreement (as such term is defined in section 307 of title 5, United States Code, as added by section 2) that remains in effect on or after the date of the enactment of this Act.
			Passed the House of Representatives November 29, 2018.Karen L. Haas,Clerk.
